Citation Nr: 0831154	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
missile wound to the right calf, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wound scars of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision.  Regarding the 
issues on appeal herein, the Board remanded them to the RO 
for further evidentiary development.  

In October 2007, the RO assigned an increased rating of 50 
percent of the veteran's service-connected PTSD.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a missile 
wound to the right calf are manifested by no more than a 
moderately severe disability picture.

2.  The veteran's service-connected shell fragment wound 
scars of the right knee are manifested by no more than slight 
disability.

3.  The veteran's service-connected PTSD is manifested by 
social isolation, nightmares, flashbacks, and disturbed 
sleep.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of a missile wound to the right calf have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.73, Diagnostic Code 5312 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
shell fragment wound scars of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7805-5262 
(2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
the effective date provisions that are pertinent to the 
veteran's claim, such error was harmless given that increased 
ratings have been denied.  With regard to the partial 
increase awarded for the service-connected right knee scars, 
the veteran would be prejudiced by a delay that would 
undoubtedly occur if the case were remanded to the RO for 
corrective notice.  The veteran will have ample opportunity 
to contest the effective date assigned.  Thus, the Board 
concludes that no harm would result from the lack of notice 
consistent with the Court's holding in Dingess.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in September 2001, December 2004, 
August 2005, and September 2006.  They fully addressed all 
three notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

Here, the VCAA duty to notify has not been satisfied with 
respect to the type of notice mandated by the Court in 
Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of all relevant provisions in the 
statement of the case and has not voiced any confusion or 
lack of understanding in all the years that the issues have 
been in appellate status.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, medical examinations were provided with respect 
to all issues on appeal.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, service medical records, service medical records, 
and private medical records.  The RO also scheduled several 
medical examinations regarding each issue on appeal.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2007).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Residuals of a missile wound to the right calf

The veteran's service-connected residuals of a missile wound 
to the right calf have been rated 20 by the RO under the 
provisions of Diagnostic Code 5312.  38 C.F.R. § 4.73.  

Diagnostic Code 5312 addresses Muscle Group XII.  The 
function of Muscle Group XII muscles is dorsiflexion; 
extension of toes; and stabilization of arch.  These muscles 
include tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius.  The Rating 
Schedule provides for a noncompensable evaluation where there 
is slight muscle injury, a 10 percent rating where there is 
moderate muscle injury, a 20 percent rating where there is 
moderately severe muscle injury, and a 30 percent rating 
where there is severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d) (2007).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaint 
characteristic of severe disability of muscle includes 
service department record or other evidence showing 
hospitalization for a prolonged of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

38 C.F.R. § 4.56 is essentially a totality-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).

On November 2001 VA medical examination, the veteran 
complained of pain on flexion of the right knee, and the 
right knee gave way unpredictably on weightbearing.  
According to the examiner, right knee range of motion 
appeared to be intact, but the veteran indicated a popping 
sensation when bending the right knee. The veteran walked 
with a mild limp and used a cane for support due to 
instability of the right knee.  The examiner observed no bony 
deformity.  The right knee was minimally subjectively tender.  
There was no deformity, swelling, or intra-articular fluid.  
There was moderate crepitus on flexion.  Right knee range of 
motion was from zero to 99 degrees.  There was pain and 
stiffness at 99 degrees.  Gait and station revealed a 
moderate limp.  A right knee X-ray study was normal.  The 
veteran's complaints did not address the right calf 
specifically and neither did the examination's findings other 
than mentioning a scar on the right calf.

On May 2007 VA medical examination, there was atrophy of both 
legs.  The distal femurs were equal bilaterally.  The calves 
measured 34 centimeters bilaterally.  right knee range of 
motion was from zero to 120 degrees with pain and stiffness 
at 90 degrees.  There was minimal joint line tenderness.  
There was no joint effusion.  There was no excessive warmth 
to the knee.  The skin was intact.  Scarring did not adhere 
to underlying tissue.  There was minimal discomfort on the 
patellar grind test.  The right quadriceps were weaker than 
the left quadriceps.  The hamstrings were 5/5 bilaterally.  
The examiner diagnosed decreased strength and atrophy at the 
distal femurs, particularly at the vastus medialis oblique 
bilaterally with decreased strength of the right quadriceps 
compared of the left.  A specific finding regarding the right 
calf was not made.

A 30 percent rating would entail a severe injury to Muscle 
Group XII.  38 C.F.R. § 4.73, Diagnostic Code 5312.  Such an 
evaluation is not warranted herein because wide damage to 
Muscle Group XII or loss of muscle substance have not been 
mentioned.  See 38 C.F.R. § 4.56.  There has been no 
abnormality shown regarding the contraction of Muscle Group 
XII.  Furthermore, there is no apparent marked difference in 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the left side.  Such 
manifestations would be necessary to show a severe disability 
picture and to warrant a 30 percent disability rating under 
Diagnostic Code 5312.  The Board notes that the veteran's 
right calf disability does not appear to have fluctuated 
materially during the course of this appeal.  Thus, a staged 
rating need not be considered.  Hart, supra.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
The veteran has a limp, but it has not been attributed to 
residuals of a right calf injury.  As well, neither weakened 
movement, excess fatigability, or incoordination have been 
shown with respect to the service-connected right calf 
disability.  Furthermore, functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements has not been shown.

The Board notes that scarring is a separate and distinct 
manifestation that is ratable under differing diagnostic 
codes, no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fail to 
indicate that the veteran's right calf scarring is deep or 
productive of limitation of motion, such that a compensable 
rating is assignable under Diagnostic Code 7801.  38 C.F.R. § 
4.118 (2007).  Similarly, evidence that the scarring covers 
144 square inches is absent, and a compensable rating under 
Diagnostic Code 7802 is not in order.  Id.  The scarring is 
not shown to be unstable or painful on examination, and 
compensable evaluations under Diagnostic Codes 7803 and 7804 
are not assignable.  Id.  Lastly, it is not shown by recent 
examination or record of treatment that the veteran's 
scarring is productive of any limitation of function, as 
required by Diagnostic Code 7805.  Id.  That being the case, 
it is concluded that a preponderance of the evidence shows 
that the healed scarring resulting from the missile wound to 
the right calf is not of such a nature or severity as to 
warrant the assignment of a separate compensable schedular 
evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected residuals of a missile wound to the right 
calf has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Shell fragment wound scars of the right knee

The veteran's service-connected shell fragment wound to the 
right knee has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 7805-5262.  38 C.F.R. 
§§ 4.20, 4.27, 4.73, 4.118.  

Under Diagnostic Code 7805, scars may also be evaluated on 
the basis of any related limitation of function of the body 
part that they affect.  38 C.F.R. § 4.118.  

Under Diagnostic Code 5262, impairment of tibia and fibula, a 
10 percent rating is warranted for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
rating is warranted for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent rating is warranted 
where there is nonunion of the tibia and fibula, with loose 
motion, and requiring a brace.  38 C.F.R. § 4.71a.

On November 2001 VA medical examination, the veteran 
complained of pain on flexion of the right knee, and the 
right knee gave way unpredictably on weigh bearing.  
According to the examiner, right knee range of motion 
appeared to be intact, but the veteran indicated a popping 
sensation when bending the right knee.  The veteran walked 
with a mild limp and used a cane for support due to 
instability of the right knee.  The examiner observed no bony 
deformity.  The right knee was minimally subjectively tender.  
There was no deformity, swelling, or intra-articular fluid of 
the right knee.  There was moderate crepitus on flexion.  
Right range of right knee motion was from zero to 99 degrees.  
There was pain and stiffness at 95 degrees.  Gait and station 
revealed a moderate limp.  A right knee X-ray study was 
normal.

On May 2007 VA medical examination, there was a right knee 
scar that was "somewhat" fixed to the underlying 
structures.  It was hypopigmented and scaly without keloids.  
There was no drainage.  There was no ulceration or breakdown 
of the skin, elevation, depression, or underlying soft tissue 
damage.  There was no inflexibility of the skin near the scar 
nor was there pain or limitation of motion due to the scar.  
Right knee range of motion was from zero to 120 degrees with 
stiffness at 90 degrees.  There was decreased strength of the 
right quadriceps compared of the left.  There was 
fatigability of the right quadriceps due to right knee 
scarring.

The Board observes that the other than Diagnostic Code 5262, 
the only other potentially applicable orthopedic provision is 
Diagnostic Code 5260, which concerns limitation of flexion of 
the leg.  A compensable evaluation under Diagnostic Code 5260 
is not warranted, however, because that would entail flexion 
that was limited to 45 degrees.  38 C.F.R. § 4.71a.  The 
veteran's limitation of flexion is not that severe.  
Moreover, an evaluation in excess of 10 percent would not be 
warranted under a dermatologic provision.  The medical data 
fails to indicate that the veteran's right knee scarring is 
particularly deep or productive of limitation of motion, such 
that a compensable rating is assignable under Diagnostic Code 
7801.  38 C.F.R. § 4.118.  Similarly, evidence that the 
scarring covers 144 square inches is absent, and a 
compensable rating under Diagnostic Code 7802 is not in 
order.  Id.  The scarring is not shown to be unstable or 
markedly painful on examination, and evaluations under 
Diagnostic Codes 7803 and 7804 are not assignable.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, supra.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  No further compensation is 
warranted under these provisions because functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements has not been 
shown.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected shell fragment wound scars of the right 
knee has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

PTSD 

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 provides for the following levels of 
disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

On November 2001 VA PTSD examination, the veteran reported 
that his alcohol dependence was "under control" until his 
wife's death and the deaths of others in 1999.  His intake 
was a pint of wine and two beers.  At that time, he felt 
sadness and had difficulty falling asleep.  The examiner 
noted some dysphoria, hesitant but goal-directed speech, 
isolation, emptiness, and fear.  However, there was no 
evidence of suicidal ideation, homicidal ideation, delusions, 
or hallucinations.  The veteran indicated that he stopped 
taking psychotropic medication due to the sexual side 
effects.  The examiner diagnosed major depression with 
features of grief and PTSD and assigned a GAF score of 35 and 
noted noncompliance with PTSD treatment.  The veteran's life 
stressors included loneliness since the death of his wife and 
hearing loss.

In October 2002, the veteran was examined by a certified 
trauma specialist from the Institute of Crime and Trauma 
Survivors.  Testing scores revealed marked anxiety, 
depression, and post-traumatic intrusion.  The Davidson 
Trauma Scale was administered, and the veteran's score 
indicated very severe PTSD.  According to the Mississippi 
Scale, the veteran's PTSD was moderate to severe in nature.  
The certified trauma specialist opined that the veteran's 
PTSD was chronic and severe.  

On September 2007 VA PTSD examination, the veteran indicated 
that he had nightmares of his war-related PTSD-inducing 
stressors.  The nightmares interfered with his sleep.  He had 
flashbacks four or five times a week.  The veteran denied 
alcohol and drug abuse and denied psychiatric care to include 
psychotropic medication.  The veteran worked until 2000 but 
indicated that he had been unable to work since.  He was 
widowed and had little social interaction.  Objectively, the 
examiner described the veteran's mood as anxious and his 
affect as limited.  However, he arrived timely for the 
interview and was both friendly and cooperative.  There was 
no evidence of homicidal ideation, suicidal ideation, 
delusions, hallucinations, or psychosis.  Memory was limited 
as to recent events.  Judgment and fund of knowledge were 
"okay."  Insight was limited.  There was no impairment of 
thought processes.  The examiner diagnosed chronic PTSD and 
assigned a GAF score of 45 reflecting the impact of PTSD on 
the veteran's social life.  The veteran, however, was 
considered capable of handling his finances independently.  

The foregoing evidence militates against the assignment of a 
70 percent evaluation for PTSD.  The veteran does not work, 
but it is unclear whether he has resigned from his latest 
place of employment due to his PTSD.  He is also socially 
isolated.  However, he is considered competent to manage his 
financial affairs and he lacks such symptoms as suicidal 
ideation, obsessional rituals, abnormal speech, near-
continuous panic, special disorientation, and impaired 
impulse control that are associated with a 70 percent 
evaluation for PTSD.  As well, the Board observes that the 
veteran does not take psychotropic medication and has not 
pursued mental health treatment.  Presumably, if the 
veteran's PTSD symptomatology was commensurate with the very 
serious symptoms entailed with a 70 percent evaluation, he 
would have found the need to seek professional treatment for 
his condition.

The Board acknowledges that the veteran's GAF scores have 
hovered between 35 and 45.  Such scores indicate severe 
disability.  An increased PTSD evaluation is not warranted, 
however, despite these GAF scores.  These low scores have 
taken into account the veteran's loneliness and isolation 
stemming from the death of his wife and other factors.  In 
any event, because the majority of manifestations of PTSD 
attributable to a 70 percent evaluation are absent, an 
increased rating cannot be granted.  

Because the veteran's PTSD does not appear to have risen to 
the level necessary for a 70 percent evaluation at any time 
during the appellate period, an increased rating is not 
warranted at any time.  38 C.F.R. § 4.130, Diagnostic Code 
9411; Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a missile wound to the right 
calf is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected shell fragment wound scars of the right 
knee is denied 

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


